Citation Nr: 1544425	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hiatal hernia with Barrett's Esophagitis.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from March 1957 to March 1961, September 1961 to October 1971 and January 1972 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2012 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the December 2013 rating decision, the RO granted a 10 percent evaluation, effective the date of the claim for increase.  Because the maximum benefit sought was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was afforded a videoconference Board hearing in September 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Hiatal hernia with Barrett's Esophagitis has manifested by recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health, but not vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  





CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no greater, for hiatal hernia with Barrett's Esophagitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2011.

VA has obtained the Veteran's service records, assisted him in obtaining evidence, afforded him a physical examination, obtained a medical opinion as to the severity of his disability, and afforded him the opportunity to give testimony before the Board.  Up-to-date VA records have been associated with the claims file.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  The examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  Although the Veteran's testimony indicates that the latest VA examination is insufficient to the extent it addresses the severity of the condition, given the length of time that has passed, the Veteran's testimony is competent medical evidence to address the pertinent matters.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected reflux esophagitis, to include Barrett's Esophagus, has been evaluated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346, as hiatal hernia. Under Diagnostic Code 7346, the next higher 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

VA records dated contemporaneously with the Veteran's claim in May 2011 document that he fairly consistently denied any nausea, abdominal pain, bowel symptoms, melena or hematochezia.  They do reflect complaints of  left sided chest pain in February 2010, although a subsequent stress test in March 2010 was apparently negative.  

A February 2011 VA Primary Care Note reflects complaints of abdominal bloating and a gaseous feeling.  The Veteran admitted to eating beans in his salad, but did not relate his abdominal complaints to meals.  He denied chest pain, shortness of breath, orthopnea, paroxysmal nocturnal dyspnea, palpitations, TIA or CVA symptoms.  He denied abdominal pain, nausea and vomiting, change in bowel habits, melena or hematochezia.  Examination of the abdomen was unremarkable, GERD with a history of Barrett's Esophagus was assessed.  This diagnosis was later confirmed by EGD and colonoscopy in March 2011, reflecting assessment of Barrett's diverticulosis.  

In September 2011 the Veteran was afforded a VA examination, the report of which reflects assessments of hiatal hernia and Barrett's Esophagitis.  Medical history reflects the need for continuous medication, Omeprazole 20mg BID, for persistently recurrent epigastric distress, pyrosis (heartburn) reflux, regurgitation and nausea.  

A VA Primary Care note dated in November 2012 reflects continued assessment of GERD with Barrett's Esophagus.  At the time, the Veteran denied chest pains, shortness of breath, etc, as well as any abdominal pain, nausea and vomiting, change in bowel habits, melena or hematochezia.  He was well-developed and well-nourished.  A May 2013 VA Primary Care note documents similar impressions.  

A VA Primary Secure Messaging note reflects the Veteran's inquiry regarding his medication.  He relates in the message that he felt that he should not be taking medication prescribed 15 years prior.  He complained of pain in the upper abdominal area.  He also complained of shortness of breath and a cough, and being light-headed.  He complained of excess gas, and noted that he had awoken at 4:00 a.m. with severe pain in the chest below the left rib cage, lasting 25 seconds.  

A December 2013 VA Primary Care note reflects a history of chest pain for 10 years.  The Veteran believed that the combination of medications he took could be causing the abdominal pain, which he had in the morning and evening.  He complained of sore intestines.  He had no change in bowel habits, or bloody or dark stool.  He related that when he didn't take his medication, his symptoms improved.  The treating physician noted a history of hiatal hernia, with pain on inhalation, especially deep inhalation.  The Veteran related having episodic pain in the left side and left shoulder.  He otherwise denied chest pain, shortness of breath, etc.  He also denied abdominal pain, nausea and vomiting.  

The Veteran had a CT scan of the abdomen in April 2014, which was unremarkable.  The report associated therewith reflects an impression of "[n]o etiology for the patient's left upper quadrant abdominal pain is discerned."

A May 2014 VA GI consult note reflects complaints of frequent heartburn, occasional regurgitation, especially with meals and bending down.  The Veteran described a burning sensation in the throat, especially at night.  He was then taking Prilosec; however, symptoms persisted.  Appetite was good and bowel movements were regular.  He complained of chronic left upper quadrant pain, intermittently and sometimes related to movement, and other times spontaneous.  The examining physician noted the history of recent CT scan that was unremarkable and un-relieving for cause.  GERD/Barrett's Esophagus was assessed.  The Veteran's medication was changed.  

In September 2015, the Veteran testified before the Board.  In opening, the Veteran remarked that he was trained as a Pharmacist, and his representative noted that his testimony related to any medical issue should be afforded some greater degree of evidentiary weight.  Medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Veteran testified as to having chest pain, noting that repeated testing had shown it not to be of any cardiac origin.  He felt that it was related to his hiatal hernia, GERD and Barrett's Esophagitis.  He described a history of weight loss and that he had had diarrhea and lost several pounds in a week, although this was apparently relieved by a change in medication.  He described reflux, chest pain and regurgitation.  At the time of the hearing he had a burning sensation in the back of his throat.  He related that he usually had a light breakfast, but had had sausage gravy and toast and eggs that morning, and had associated reflux at the hearing.   

Based upon the foregoing, the Board finds in resolving all doubt in the Veteran's favor, that entitlement to a 30 percent evaluation, but no greater, is warranted for the Veteran's hiatal hernia with Barrett's Esophagitis.   In this regard, the Board notes that the Veteran's offered history and objective examination show that he has had persistent epigastric distress, with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation on a regular basis.  It is also noted that the Veteran has identified substernal and arm and shoulder pain on a recurrent basis, which is not of a cardiologic origin.  This condition has apparently caused the Veteran to frequently seek treatment, as well as lose weight. This indicates that there is considerable impairment of health.  Under these circumstances, the Veteran's disability exhibits the necessary features for the award of a 30 percent evaluation.  Hart, supra.

The Board does not find that a maximum 60 percent evaluation is warranted, however.  It is notable in this regard that this condition has not caused the Veteran any weight loss with hematemesis, melena or anemia.  Moreover, the Board does not find that this condition causes severe impairment of health.  While the Board has considered his subjective complaints of symptoms, such as pain, heartburn, and regurgitation, all of which he is competent to describe, the Board also notes that the Veteran has always been consistently described on objective examination as appearing well and being well-nourished.  Accordingly, the Board does not find that the service-connected hiatal hernia with Barrett's esophagitis has manifested by a degree of symptomatology warranting a maximum 60 percent evaluation.  This has been true throughout the relevant period.  Hart, supra.

The Board notes that Diagnostic Code 7203 provides for evaluation of stricture of the esophagus, with Diagnostic Code 7205 (esophagus, diverticulum of, acquired) referring the rater to evaluate as obstruction (stricture) under that same diagnostic code, i.e. Diagnostic Code 7203.  38 C.F.R. § 4.114.  However, the Veteran's disability has never manifested by any difficulty with the passage of food or liquids.  Moreover, under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Diagnostic Code 5346 provides for consideration of the symptoms manifested by the service-connected disability, including epigastric distress, dysphagia, pyrosis, regurgitation, and substernal and arm pain.  Accordingly, the Board finds that the Veteran's disability is properly evaluated solely under Diagnostic Code 7346.

The Board has also considered extraschedular referral of the matter.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this disability based upon the symptoms manifested, such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 30 percent disability rating for hiatal hernia with Barrett's Esophagitis is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


